Citation Nr: 1612535	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  10-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for limitation of motion due to degenerative changes of the left knee.

2. Entitlement to a separate compensable rating for recurrent subluxation/lateral instability of the left knee.

3. Entitlement to an initial compensable evaluation for hepatitis B (HBV). 

4. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) following a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for a left knee disability and assigned a 10 percent evaluation, and granted service connection for HBV and assigned a noncompensable evaluation, both effective November 6, 2008.  The Veteran timely appealed the initial ratings assigned.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of depression secondary to service-connected HBV has been raised by the record in a July 2015 statement, but has not been adjudicated by the AOJ, and the Board therefore does not have jurisdiction over this issue.  See 38 C.F.R. § 20.101(a) (2015) (providing that VA decisions are subject to review on appeal by the Board).  Recent amendments to VA's regulations describe the specific and limited manner and methods by which a claim can be initiated and filed and do not specifically contemplate issues being raised by the record before the Board and the Board taking action to designate the issue as a claim and refer the matter to the AOJ.  See 38 C.F.R. §§ 3.1(p), 3.150, 3.155, 3.160 (2015).  However, the amendments did not modify or remove 38 C.F.R. § 19.9(b) (2015), which provides that the Board "shall refer to the [AOJ] for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the [AOJ], except for claims over which the Board has original jurisdiction."  The Board therefore notes that it does not currently have jurisdiction over the issue of entitlement to service connection for depression secondary to HBV and refers this matter to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).


FINDINGS OF FACT

1. The Veteran's left knee disability is manifested by constant pain, "giving out," and range of motion no worse than flexion of 80 degrees and extension of 10 degrees.

2.  The evidence is in equipoise as to whether symptoms of the Veteran's left knee disability have more nearly approximated slight lateral instability, but the preponderance of the evidence reflects that they have not more nearly approximated moderate lateral instability.

3. The Veteran's HBV is manifested by intermittent nausea, vomiting, decreased appetite, and right upper quadrant pain.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for limitation of motion due to degenerative changes of the left knee have not been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5257 (2015).

2. With reasonable doubt resolved in favor of the Veteran, the criteria for a separate, initial rating of 10 percent, but no higher, for recurrent subluxation/lateral instability of the left knee have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.71a, DC 5257 (2015).

3. The criteria for an initial evaluation of 10 percent, but not higher, for the Veteran's HBV have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7354 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v, 444 F.3d at 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With respect to the Veteran's left knee disability and HBV, the claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claim are of record, but do not reflect that any available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Veteran was afforded VA examinations for his claims in September 2009, December 2010, April 2013, and September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are adequate, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  The examiners considered the Veteran's statements and provided explanations for the findings made, relying on and citing to the records reviewed.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims. 

II. Initial Evaluation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A. Left Knee Disability

The Veteran contends that his left knee disability is more disabling than reflected by the 10 percent disability rating initially assigned.  

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Additionally, under VAOPGCPREC 9-2004 (September 17, 2004), separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for limitation of flexion and limitation of extension of a single knee joint.

In its January 2010 rating decision, the RO granted a 10 percent initial evaluation for the Veteran's left knee disability under Diagnostic Code 5257-5010.  

Diagnostic Code 5010 for arthritis due to trauma substantiated by x-rays instructs to rate the disability as degenerative arthritis.  Diagnostic Code 5003 for degenerative arthritis provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  The knee is a major joint.  See 38 C.F.R. § 4.45.

Further, pursuant to Diagnostic Code 5257, which evaluates recurrent subluxation or lateral instability, a 10 percent evaluation is warranted for slight impairment of either knee, a 20 percent evaluation is warranted for moderate impairment, and a 30 percent evaluation is warranted for severe impairment.  See 38 C.F.R. § 4.71a.

The relevant evidence consists of VA medical treatment records; VA examinations in September 2009, December 2010, April 2013, and September 2014; Social Security Administration (SSA) records; as well as statements from the Veteran and his family.

At his September 2009 VA examination, the Veteran reported taking medication for his knee pain with good response.  The examiner noted there was there was "giving way," instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion, but that there were no locking episodes, no subluxation, or dislocation.  The examiner noted repeated effusions but no symptoms of inflammation or flare-ups.  The examiner observed that the Veteran could stand for 15 to 30 minutes, and walk more than a quarter of a mile but less than one mile.  Range of motion was flexion of 90 degrees and extension of zero degrees, with evidence of pain with active motion.  There was no evidence of pain or additional limitation of motion following repetition.  X-ray films revealed mild degenerative changes at the main knee compartment.

Lay statements in September 2009 from the Veteran's brother and L.W. revealed that the Veteran's pain in his left knee interfered with his sleep and made him fatigued.  In addition, his left knee was swollen and prevented him from properly walking or exercising.  In December 2009, the Veteran submitted statements explaining that his knee hurt constantly and that he was unable to walk or stand for long periods of time.

VA treatment records in October 2009 showed positive symptoms in the left knee of pain and joint stiffness.  There was normal muscle strength, no muscle atrophy, and range of motion was within normal limits.  The examiner noted that there was tenderness on palpation and a small effusion, but that the joint was otherwise stable.  Records in April 2010 noted that the Veteran's left knee "gave out," but an examination revealed no bruises, effusions, or tenderness.  There was objective evidence of pain during range of motion testing, with valgus and varus stress.  Records in May 2010 showed that the Veteran had constant, aching pain with movement rated at eight out of ten.  In August 2010, range of motion testing was flexion of 90 degrees and extension of zero degrees.  X-ray films in September 2010 revealed cartilage defect involving the medial lateral compartment with significant degenerative tearing of the lateral meniscus body and posterior horn.

In his SSA disability application in September 2010, the Veteran reported that he could walk for half a mile or about 30 minutes before he had to take a break for 10 to 15 minutes.  The examiner noted that he used a cane for ambulation and that he could occasionally lift 10 pounds; frequently lift less than 10 pounds; sit for about six hours in an eight-hour day; occasionally climb stairs, stoop, and crouch; and never climb ladders or scaffolds, kneel, or crawl.  SSA records in January 2011 noted that the Veteran's ambulation with a cane was difficult and painful, and even more so without the use of a cane.  Range of motion was flexion of 100 degrees and extension of zero degrees, with crepitation. 

At his December 2010 VA examination for service connection for his right knee, the examiner noted that the knee did not give way but that there was instability, pain, stiffness, and weakness.  The examiner remarked that there were no episodes of locking, dislocation, or subluxation, but there was repeated effusion.  Range of motion was flexion of 100 degrees and extension of zero degrees, with evidence of pain on movement.  There was evidence of pain on repetition but no additional limitation of motion.  The examiner remarked that there was no ankylosis of the left knee.

VA treatment records from April 2011 and September 2011 reflected range of motion of flexion of 122 degrees and extension of zero degrees.  The Veteran reported that he had difficulty arising from sitting, climbing stairs, and walking or standing for a prolonged period of time.  Records in April 2012 revealed a small effusion and constant achy, throbbing pain.  The Veteran stated that he had difficulty ambulating and complained of his knee "giving out."  There was swelling in his knee joint and mild tenderness to palpation.

Statements submitted in April and July 2012 from the Veteran and his family described the Veteran's left knee as constantly swollen and painful.  The Veteran's brother remarked that he had difficulty standing and sitting, and that the pain interfered with his sleep.

At his April 2013 VA examination, the Veteran reported that he had difficulty moving his left knee due to pain, which affected his ability to engage in basic activities involving weight bearing or walking for even a short amount of time.  He stated that he experienced flare-ups with symptoms of swelling and increased pain.  Range of motion was flexion of 85 degrees with pain at 70 degrees, and extension of zero degrees.  There was additional limitation of motion on repetition of flexion of 85 degrees and extension of 10 degrees.  The examiner noted that there was functional loss of decreased movement, pain on movement, and disturbance of locomotion.  There was tenderness on palpation but no instability, no ankylosis, and normal muscle strength.

At his September 2014 VA examination, the Veteran contended that he had difficulty with prolonged standing, climbing stairs, and walking on inclined surfaces.  Range of motion was flexion of 80 degrees and extension of 10 degrees with no additional limitation of motion or functional loss on repetition.  The examiner noted that there was functional loss of decreased movement, pain on movement, and disturbance of locomotion.  There was pain on palpation, normal muscle strength, and no instability or subluxation.  The examiner opined that it was less likely as not that there was additional decrease in range of motion with flare-ups or after repetition as there was no additional decrease in range of motion following repetitive motion during the examination.

Upon review of the evidence, the Board finds that an evaluation in excess of 10 percent for limitation of motion of the Veteran's left knee disability is not warranted. 

As an initial matter, the Board notes that RO rated the Veteran under Diagnostic Code 5257-5010, and found that a 10 percent evaluation was warranted for painful or limited motion of a major joint.  The RO found that the evidence showed that there was pain on movement and range of motion of flexion of 90 degrees and extension of zero degrees, with x-ray evidence of degenerative changes.  

Further, under Diagnostic Code 5010, a maximum rating of 10 percent is applicable for each major joint group affected by limitation of motion, such as in the present case.  However, under Diagnostic Code 5003-5010, degenerative arthritis established by x-ray will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  Here, the September 2014 VA examination revealed post-repetition range of motion for extension of the left knee of 10 degrees, which warrants an evaluation of 10 percent, but not higher, under Diagnostic Code 5261.  

The Board will also consider whether the 10 percent rating under Diagnostic Code 5261 should be in addition to, or in place of, the 10 percent rating under Diagnostic Code 5010.  38 C.F.R. § 4.14, "Avoidance of Pyramiding," provides that the evaluation of the same manifestation under different diagnostic codes is to be avoided.  In this case, pain and limitation of motion are the symptoms that were the basis for the 10 percent rating under Diagnostic Code 5010 for noncompensable limitation of motion.  In its January 2010 rating decision, the RO assigned a 10 percent disability rating based on arthritis, noncompensable limited flexion of the left knee, and pain.  The Board similarly finds that the 10 percent rating under Diagnostic Code 5010 is based on limitation of motion objectively confirmed by pain.  Although the Veteran also reported swelling of the left knee and is competent to do so, both swelling and pain are a basis for the 10 percent rating under Diagnostic Code 5010, and the Board therefore finds that a 10 percent rating under Diagnostic Code 5010 and a 10 percent rating under Diagnostic Code 5261 would constitute pyramiding under 38 C.F.R. § 4.14 because it would result in evaluating the same manifestation (pain and limitation of motion) under different diagnostic codes.  The 10 percent rating under Diagnostic Code 5261 is therefore in place of, rather than in addition to, the 10 percent rating under Diagnostic Code 5010.

In addition, the Board concludes that the evidence does not support a separate rating for limitation of flexion under Diagnostic Code 5260.  In reaching this decision, the Board observes that range of motion testing showed that, for the entirety of the appellate period, the Veteran's flexion levels did not result in a level of disability warranting a rating higher than the 10 percent currently assigned, even when pain on motion is taken into consideration.  Specifically, the Board notes that flexion was no worse than 80 degrees, with pain at 70 degrees, for the entirety of the appeal period.  

Although the VA examiners noted that the Veteran experienced pain on motion after prolonged use and activity, the pain and limitation are contemplated by the 10 percent rating currently assigned.  Thus, the Board finds that the evidence does not reveal limitation of flexion or extension of the left knee sufficiently restricted to warrant a rating higher than 10 percent under either 5010-5003 or 5261, or a separately compensable rating under Diagnostic Code 5260 at any time during the appeal period.

The Board has also considered the Veteran's statements including his description of flare-ups, to include on the April 2013 and September 2014 VA examination.  No flare-ups were noted in the September 2009 VA examination.  Significantly, the September 2014 VA examiner found that it was less likely than not that there was additional decrease in range of motion with flare-ups based on the lack of additional decrease in range of motion following repetitive motion testing on examination.  Moreover, the April 2013 VA examiner noted that the Veteran experienced additional limitation of motion on extension of 10 degrees after repetition, which warrants a 10 percent rating under DC 5261, but the Veteran indicated that his flare-ups resulted in swelling and increased pain, not additional limitation of extension or flexion  Thus, the Veteran did not indicate that there was additional limitation of motion during flare-ups of a degree that would have resulted in extension limited to 15 degrees warranting a 20 percent rating under DC 5261 or flexion limited to 45 degrees warranting a 10 percent rating under DC 5260.

Diagnostic Code 5257, applicable to "other impairment" of the knee, provides ratings for different degrees of recurrent subluxation or lateral instability.  VA's general counsel has issued two opinions indicating that a veteran who has limitation of motion and instability of the knee may be evaluated separately under separate diagnostic codes provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).  The September 2009 VA examiner noted instability and "giving way" in the left knee, and the December 2010 VA examiner found that while the left knee did not give way there was instability.  Further, VA treatment records in April 2010 and April 2012 revealed that the Veteran's left knee "gave out."  However, at the April 2013 and September 2014 VA examinations, the anterior, posterior, and medial lateral instability tests were all normal for the left knee, and there was no evidence of history of recurrent patellar subluxation/dislocation.

Given the mixed findings regarding instability, the evidence is in equipoise as to whether the Veteran has experienced lateral instability warranting a separate compensable rating under Diagnostic Code 5257.  Resolving reasonable doubt in favor of the Veteran, entitlement to a separate compensable initial rating for left knee recurrent subluxation/lateral instability under Diagnostic Code 5257 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

As to the appropriate rating under Diagnostic Code 5257, the September 2009 and December 2010 VA examination did not indicate the severity of the Veteran's left knee instability, and the April 2010 and April 2012 VA treatment records were likewise silent.  Further, testing during the April 2013 and September 2014 VA examinations was normal, and the Veteran has not indicated a significant degree of severity during the pendency of his appeal.  Therefore, the Board finds that the symptoms most nearly approximated slight lateral instability during the pendency of the claim, and the preponderance of the evidence reflects that they did not more nearly approximate moderate instability.  The benefit of the doubt doctrine is thus not for application in this regard, and a separate initial rating of 10 percent, but no higher, for left knee lateral instability is warranted under Diagnostic Code 5257.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Board notes that Diagnostic Codes 5256 for ankylosis; 5258 for dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain, and effusion into the joints; 5259 for removal of the semilunar cartilage; 5262 for impairment of the tibia and fibula; and 5263 for genu recurvatum are not applicable in this case.  There is no evidence that the Veteran has experienced ankylosis of the left knee, or dislocation or removal of the semilunar cartilage.  Additionally, the Veteran has not complained of, or been diagnosed with, impairment of the tibia and fibula, or genu recurvatum, in relation to his left knee disability.  Therefore, a higher rating under these Diagnostic Codes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-59, 5262-63.

The Board has also considered whether staged ratings would be warranted.  However, the above evidence does not show that a rating in excess of 10 percent for limitation of motion and instability of the left knee disability would be warranted at any time during the period on appeal, as no limitation of motion in excess of 10 percent has been shown at any time and the Veteran's left knee instability has not been shown to approximate moderate instability.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

For all the foregoing reasons, the Board finds that the claim for an initial evaluation in excess of 10 percent for limitation of motion of the left knee must be denied.  Further, reasonable doubt has been resolved in favor of the Veteran in granting a separate initial 10 percent disability rating under Diagnostic Code 5257.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

B. HBV

The Veteran asserts that his service-connected HBV is more disabling than reflected by the currently assigned noncompensable disability rating.  His disability is currently rated as noncompensable under Diagnostic Code 7345, which provides the rating criteria for chronic liver disease without cirrhosis.  38 C.F.R. § 4.114.  Under this diagnostic code provision, a noncompensable rating is warranted when the disability is nonsymptomatic.  

A 10 percent disability rating is warranted when the disability is manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

A 20 percent disability rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly) that requires dietary restriction, continuous medication; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  

A 40 percent disability rating is warranted for daily fatigue, malaise, and anorexia (with minor weight loss and hepatomegaly); or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period. 

A 60 percent disability rating is warranted for daily fatigue, malaise, and anorexia with substantial weight loss (or other indication of malnutrition), and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly. 

The maximum 100 percent disability rating is warranted for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).

An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  Id., Note 2.  Diagnostic Code 7345 requires that Hepatitis B infection be confirmed by serological testing.

The relevant evidence consists of VA treatment records, VA examinations in September 2009 and April 2013, and statements from the Veteran and his family.

At his September 2009 VA examination, the Veteran reported a history of HBV but no incapacitating episodes during the last 12-month period and no medications to treat his HBV.  The examiner found no evidence of malnutrition, normal abdomen upon examination, and no other signs of liver disease.  Further, the result of diagnostic and clinical tests revealed a hepatitis profile negative for all categories.  

In September 2009, L.W. submitted a statement on behalf of the Veteran commenting that his HBV "has caused him severe nausea to the point of vomiting so hard until blood passes."  She reported that the Veteran had "visited the VA on numerous occasions." 

VA treatment records in September 2009 revealed that the Veteran sought treatment for acute upper right abdominal pain, which he rated at an eight out of ten, and described as sharp and constant in nature, as well as fatigue.  He reported that he got sick to his stomach sometimes, which resulted in him throwing up shortly after eating.  He denied any gastroesophageal reflux disease, heartburn, or reflux.  His abdomen was soft with some mild left lower quadrant tenderness without guarding or rebound and no right upper quadrant tenderness.  The Veteran reported being diagnosed with hepatitis C (HCV) and that he never received treatment, but laboratory testing revealed nonreactive results for all hepatitis.  In October 2009, a VA outpatient enrollment examination revealed that the Veteran reported a history of hepatitis and symptoms of queasiness, abdominal pain, jaundice, and hemorrhoids.  He denied any change in appetite, dysphagia, heartburn, belching/gas, hematemesis, hematochezia, melena, constipation, chronic laxative use, or diarrhea.  Further, a notation remarks that there had been no unintentional weight loss of five pounds or more in the past month.

In December 2009, the Veteran submitted a statement explaining that his HBV was causing him to have a constantly upset stomach, which made him feel nauseous and like he had to throw up all the time.  He also described sharp pains on his upper side.

In July 2012, the Veteran's brother submitted a statement reporting that the Veteran's HBV made him throw up and be sick to his stomach, such that at times the Veteran was unable to eat.

At his April 2013 VA examination, the examiner reviewed the Veteran's claims file and noted that he had been diagnosed with HBV in 1977.  The examiner found that continuous medication was not required to control his liver, and that the Veteran did not have any signs or symptoms attributable to his HBV.  In addition, the examiner reported that the Veteran did not have any incapacitating episodes with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain due to the liver conditions during the past 12 months.

Upon consideration of the evidence, the Board finds that an initial evaluation of 10 percent, but not higher, for HBV is warranted.  While the September 2009 and April 2013 VA examinations noted that the Veteran did not exhibit symptoms of HBV or have incapacitating episodes in the last 12-month period, the Veteran submitted statements that show that he  has experienced symptoms such as fatigue, nausea, vomiting to the point where he sometimes threw up blood, decreased appetite, and right upper quadrant pain.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a disability rating of 10 percent.  The above evidence reflects, however, that the symptoms have not more nearly approximated the daily symptoms or amount of incapacitating episodes that would warrant higher ratings under DC 7345.

The Board has also considered whether staged ratings would be warranted.  However, the evidence of record does not show that a rating in excess of 10 percent for HBV would be warranted at any time during the period on appeal, as the evidence does not show daily fatigue, malaise, anorexia requiring dietary restriction, and continuous medication; or incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  38 U.S.C.A. § 5110 (West 2014); see also Hart, 21 Vet. App. at 505.

For the foregoing reasons, reasonable doubt has been resolved in favor of the Veteran in granting an initial evaluation of 10 percent, but not higher, for the entire appeal period under Diagnostic Code 7345.  38 C.F.R. § 4.114.  

III. Extraschedular

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's symptoms are contemplated by the applicable rating criteria.  In the case of the Veteran's left knee disability, he reported symptoms of pain, swelling, instability, and limitation of motion.  Pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2015); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2015).  The other symptoms are contemplated in the specific diagnostic codes.  To the extent that the Veteran has complained of difficulty walking, climbing stairs, standing, and sitting these are consequences of the symptoms such as pain and not separate symptoms that are not contemplated by the criteria.  In regard to his HBV, the Veteran claimed symptoms such as fatigue, vomiting, nausea, decreased appetite, and pain in the upper right quadrant.  These symptoms are all specifically contemplated by the criteria discussed above.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, __ Vet.App. __, __, No. 14-3390, 2016 WL 747304 at *9 (Feb. 26, 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As a result, the Board concludes that a remand for referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent for limitation of motion due to degenerative changes of the left knee is denied.

Entitlement to a separate rating of 10 percent, but no higher, for recurrent subluxation/lateral instability of the left knee, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial evaluation of 10 percent, but no higher, for HBV, is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the claim concerning TDIU. 

The record shows that in an October 2014 rating decision, the AOJ denied TDIU.  In November 2014, the Veteran filed a handwritten letter asking for a reconsideration of the AOJ's October 2014 decision.  As this statement was received within one year of the rating decision, the Board has interpreted the handwritten statement as a notice of disagreement (NOD) with the October 2014 rating decision.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  Although the regulations have since been amended, it is unclear if they have retroactive effect and in any event provide for filing of a NOD not on the specific form if the form was not provided.  When a veteran files a timely NOD, and the RO has not issued an SOC, a remand is warranted to remedy this procedural deficiency. See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the Veteran will have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to this matter.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

The AOJ must take appropriate action pursuant to 38 C.F.R. § 19.26 in response to the November 2014 NOD concerning the Veteran's claim for entitlement to TDIU, including issuance of an SOC.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


